Cuyahoga App. No. 89312, 2008-0hio-3130. On March 5, 2007, this court found Prasad Bikkani to be a vexatious litigator under S.Ct.Prae.R. XIV(5)(B). This court further ordered that Bikkani was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On August 21, 2008, Bikkani submitted a notice of appeal and memorandum in support of jurisdiction but failed to first seek leave of the court. Upon consideration thereof,
It is ordered by the court, sua sponte, that the notice of appeal and memorandum in support of jurisdiction are hereby stricken. Accordingly, this cause is dismissed.